PER CURIAM:
On April 8,, 1985, claimant Karen S. Murray was operating a 1985 Buick Skylark, belonging to herself and her husband, Daniel J. Murray, on Secondary Route 50/2, at approximately 1 4/10 miles south of U.S. Route 50, when the automobile slid on mud at that location. As a result, claimant incurred damages to the automobile in the amount of $1,675.66. The claimants seek $100.00, the insurance deductible. The $100.00 is the amount of their out-of-pocket expense.
Claimant Karen S. Murray testified that, on the day of the incident, it had been cold with brief rain or snow showers. It was about 5:50 in the evening. She was travelling at approximately 25 miles per hour. A few days prior to the incident, respondent had been cleaning out the ditches. As a result, the road was completely covered with mud." Her automobile slid in the mud and collided with another vehicle. She travels this route every day going to and returning from her place of employment. She had encountered the mud on the morning of the day of the accident.
The State neither insures nor guarantees the safety of motorist travelling on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1941) . Claimant Karen S. Murray, by her own testimony, had observed respondent's crew working and was aware of the presence of mud on the road at this location. For that reason, extra precaution was necessary on her part. The Court is of the opinion to, and does disallow the claim.
Claim disallowed.